Citation Nr: 0703834	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  02-10 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of hepatitis.  

2.  Entitlement to service connection for heart, kidney and 
liver damage, as the claimed residuals of hepatitis.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO rating decision.  

The veteran was scheduled for a hearing before the Board, at 
the RO, in December 2004, but he failed to appear for the 
hearing apparently because he had moved out of the 
jurisdiction.   The veteran has not requested a rescheduled 
hearing, and the Board will accordingly proceed with 
appellate review.  38 C.F.R. § 20.704(d).  

In January 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service medical record shows that the veteran was 
exposed to hepatitis infection during military service; his 
separation physical shows that hepatitis was cured at the 
time of his discharge.  

3.  The current competent medical opinion states that there 
is no clinical evidence that the veteran ever had hepatitis.  

4.  The veteran is diagnosed with current cardiac disorders 
of hypertension and severely dilated cardiomyopathy.  

5.  The veteran's current cardiac disorders were not 
manifested to a compensable degree within the first year 
after his discharge from service. 

6.  There is no competent medical evidence that the veteran's 
cardiac disorders are due to any event or incident of the 
veteran's military service, to include hepatitis.   

7.  The veteran does not have a current diagnosed kidney 
disorder.  

8.  The veteran has mildly elevated liver function tests of 
unknown etiology, but he does not have a current diagnosed 
liver disorder.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by the 
residuals of a hepatitis infection due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).  

2.  The veteran does not have a cardiac disability due to 
disease or injury that was incurred in or aggravated by 
military service; nor may any be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2006).  

3.  The veteran does not have a kidney disability due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

4.  The veteran does not have a liver disability due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the June 2001 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

A follow-up letter in February 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2001 and the February 2005 letters advised the 
veteran that VA must make reasonable efforts to help the 
veteran to get evidence necessary to support his claim, 
including such things as medical records, employment records, 
or records from other Federal agencies.  

The letters advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure the records were received 
by VA.  

The February 2005 letter advised the veteran "If there is 
any other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence before the RO readjudicated the case in July 2006, 
as reflected in the Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) issued that month.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2001 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was scheduled for a hearing before the Board in 
December 2004 but failed to show.  His representative asserts 
that the veteran did not receive the notice because the 
veteran relocated and failed to inform the Board.  

However, the veteran did not subsequently request another 
hearing, and in fact the filed does not show that the veteran 
has ever formally notified VA of his current address.  

In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts; if he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 
262, 264 (1993).  

The Board also notes that the veteran failed to report for 
several scheduled VA examinations, in South Carolina (his 
former residence) and in Nevada (his apparent new residence).   
When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  

The duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

As noted hereinabove, the veteran has failed to report for 
his scheduled hearing, failed to report for several VA 
examinations, and failed to apprise the RO of his current 
address.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for hepatitis and service connection for heart, 
kidney and liver damage, as residuals of hepatitis, based on 
the evidence of record.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases (in this case hypertension and cardiomyopathy), may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service. 38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Service connection for residuals of hepatitis 

The veteran's service medical records show that the veteran 
had hepatitis in April and May 1973.  Counter electrophoresis 
for the hepatitis-associated antibody was reactive.  At the 
veteran's separation physical examination in May 1974 the 
physician noted that the veteran's hepatitis was cured.  

At a VA medical examination in June 2001 the physician noted 
that the veteran's file contained test results from April of 
2000 where hepatitis type A, hepatitis type B, and hepatitis 
type C were negative and shown to be non-reactive.  

The physician noted that the file also contained test results 
from May 2000, where hepatitis type A was negative and 
hepatitis type B surface antigen was non-reactive.  In 
addition, the hepatitis type C antibody was also found to be 
non-reactive.  

At the conclusion of the July 2001 VA medical examination the 
physician noted that a repeat test of hepatitis types A, B, 
and C were non-reactive.  The physician noted that if a 
person has had hepatitis types B or C, these would always 
stay in the blood and be reactive for the patient's life.  

The physician concluded that the veteran had never contracted 
hepatitis types B or C, and that the veteran could have had 
hepatitis A but that he was cured while stationed in 
Thailand.  

The physician also noted that by looking into the whole 
picture, the patient's cardiac symptoms and kidney symptoms 
are not attributed to hepatitis.  The physician also noted 
that there was no proof that the patient had hepatitis.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

In this case, there is no competent evidence that would tend 
to contradict the opinion of the June 2001 VA examiner that 
the veteran's claimed disorders are not residual to hepatitis 
(the Board notes in this regard that the veteran failed to 
report for scheduled VA medical examinations in March 2006 
and June 2006).  

The Board accordingly finds that the medical evidence weighs 
against entitlement to service connection for residuals of 
hepatitis.  



Service connection for claimed cardiac disorder

The veteran's service medical records do not show the veteran 
having a cardiac disorder while in service.  There is no 
evidence of the veteran having a chronic disorder within the 
first year after discharge.  

The first evidence of a cardiac disorder after military 
service was an admission to the Deaconess Medical Center in 
April 2000 for congestive heart failure secondary to abnormal 
echocardiogram. He presented with dyspena on exertion, lower 
extremity swelling, and a tender medial left ankle.  The 
preliminary ejection fraction was 10 percent with severe 
pulmonary hypertension and apical clot.  The left ventricle 
was severely dilated with elevation and left ventricular end-
diastolic pressure, and it was also noted that the veteran 
had biatrial enlargement, severe mitral insufficiency and 
severe pulmonary hypertension.  

The physician noted that the veteran's history was not 
consistent with acute congestion from congestive heart 
failure, as stretching of Glisson's capsule usually produces 
right upper quadrant pain.  

At the VA medical examination in June 2001 the physician 
noted that the veteran's post-service medical records showed 
that he had been treated for swelling leg and heart problems 
that revealed that he dilated cardiomyopathy.  The physician 
noted that the veteran was currently on Lisinopril, Atenolol, 
Lasik and Aspirin.  

At the VA examination the veteran had a severely dilated left 
ventricle, severely depressed systolic function and severe 
mitral wall insufficiency.  The ejection fraction was 10 
percent.  The physician also noted that by looking into the 
whole picture, the patient's cardiac symptoms are not 
attributed to hepatitis.  

The veteran was treated at Palmetto Baptist Medical Center in 
November-December 2002 for congestive heart failure.  His 
medical records note a history significant for hypertension 
and coronary artery disease.  While in the hospital the 
veteran had a Persantine stress test that was positive for 
ischemia.  He underwent left heart catheritization that 
showed normal coronaries and non-ischemic cardiomyopathy.  

In this case, the veteran has several diagnosed 
cardiovascular disorders, including hypertension and acute 
cardiomyopathy.  However, a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case, the Board finds that there is no medical 
evidence of a nexus between the veteran's current cardiac 
disorder and his time in service.   The Board also finds that 
since the veteran does not have hepatitis then there is no 
medical evidence of the veteran's cardiac disability being a 
residual of the hepatitis that the veteran may have had had 
while in service.  


Service connection for claimed kidney disorder

The veteran's service medical records do not show the veteran 
having a kidney disorder while in service.  There is no 
evidence of the veteran having a chronic kidney disorder 
within the first year after discharge.  

While the veteran was admitted to the Deaconess Medical 
Center in April 2000 he underwent an abdominal ultrasound 
which identified two benign cysts of the right kidney but 
they were found to be nonobstructive. The physician noted 
that the right kidney appeared normal with two cysts, one at 
superior pole level and a second cortical cyst.  The left 
kidney appeared normal.  The physician diagnosed the cysts as 
benign and nonobstructive.  

At the VA medical examination in June 2001 the physician 
stated that by looking into the whole picture, the patient's 
kidney symptoms were not attributable to hepatitis.  

The Board finds that the only evidence of kidney disorder is 
the two cysts that were found to be benign and 
nonobstructive.  Therefore, there is no medical evidence of a 
current disability.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This is the essence of the first element 
for service connection.  

The Board finds that there is no medical evidence of a 
diagnosed kidney disorder for which service connection can be 
granted.  The Board also notes that the VA examiner stated a 
medical opinion that the veteran's kidney symptoms are not 
attributable to hepatitis, as the veteran asserts.  


Service connection for claimed liver disorder

The veteran's service medical records do not show the veteran 
having a liver disorder while in service.  There is no 
evidence of the veteran having a chronic liver disorder 
within the first year after discharge.  

While the veteran was admitted to the Deaconess Medical 
Center in April 2000 the physician noted that secondary to 
liver function tests the patient underwent an abdominal 
ultrasound which demonstrated mild hepatomegaly, slight 
increased echo texture consistent with cirrhosis or fatty 
infiltration.  

The liver was mildly enlarged and there were appropriate 
duplex signal characteristics and flow direction was seen.  
The physician stated that there was a question of chronic 
hepatic congestion.  

The physician noted mildly elevated liver function tests.  
The physician also noted that labs, history and physical were 
not consistent with acute hepatitis.  The physician noted to 
consider chronic hepatitis types B and/or C, early alcoholic 
cirrhosis, hemochromatosis (concomitant cardiomyopathy but no 
diabetes).  

The VA examiner in June 2001 noted no current liver disorder.  
The only comment in the examination regarding the liver is 
that the liver was not palpable on examination.  

As noted above, in the absence of a proof of present 
disability there can be no claim.  Brammer, 3 Vet. at 225.  
The Board finds in this case that there is no medical 
evidence of a current liver disorder on which a claim for 
service connection can be based, to include a liver disorder 
due to hepatitis.  

Given these facts, the Board finds that service connection 
for residuals of hepatitis, and service connection for heart, 
kidney and liver damage to include as claimed residuals of 
hepatitis, must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for claimed residuals of hepatitis is 
denied.

Service connection for heart, kidney and liver damage, to 
include as the claimed residuals of hepatitis, is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


